Citation Nr: 1618414	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  12-07 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1951 to March 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in St. Petersburg, Florida certified the case to the Board on appeal.  

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

Following that hearing, the Board remanded this case in August 2015 for obtaining any outstanding VA and private treatment records as well as a affording the Veteran with a VA examination.  The case has since returned to the Board for further review.  

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not manifest during service or within one year of separation and is not otherwise related to his military service.  

2.  The Veteran's tinnitus did not manifest during service or within one year of separation and is not otherwise related to his military service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, nor is sensorineural hearing loss presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1132, 1137, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Tinnitus was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1132, 1137, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the RO did provide the appellant with an April 2010 notice prior to the initial adjudication of the claim in a September 2010 rating decision on appeal.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  

The requirements with respect to the content of the notice were also met in this case.  The RO informed the Veteran in the April 2010 notice letter about the information and evidence that is necessary substantiate his claims for service connection and of the division of responsibilities in obtaining such evidence.  The April 2010 letter also explained how disability ratings and effective dates are determined.  

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the electronic claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran also submitted a January 2012 private audiological report, but testified that he was unsure whether he had been to a private hearing and speech center on other occasions.  On remand, the Agency of Original Jurisdiction (AOJ) contacted the Veteran in September 2015 to provide him the opportunity to identify any outstanding treatment records.  The Veteran did not respond.  As will be discussed below, the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  38 C.F.R. § 3.159(c)(1).  Therefore, the Board also finds that the Veteran has not adequately identified or authorized the release of any other available, outstanding records that are relevant to the claims being decided herein.

The Veteran was also afforded VA examinations in July 2010 and November 2015, and the July 2010 examiner provided a September 2010 addendum.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  These examinations and opinions are adequate, particularly the November 2015 VA examination.  The examiners considered all of the pertinent evidence of record, to include the statements of the appellant, and provided rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As previously noted, the appellant was also afforded an opportunity to present testimony at a hearing before the Board in July 2015.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder, to include any relevant post-service treatment records.  The hearing focused on the elements necessary to substantiate the claims, and the appellant, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

The Board also finds that the AOJ has complied with the Board's August 2015 remand directives.  In September 2015, the AOJ provided the Veteran the opportunity to identify any outstanding treatment records and specifically requested his authorization to release any audiological evaluations performed through his employers in the 1960s and Dr. G.P.R.  He did not respond.  Thus, the Veteran has not identified or authorized VA to obtain those records.  As noted above, the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Therefore, with regard to obtaining any further private treatment records and any employment records from the 1960s, the Board finds that AOJ has substantially complied with August 2015 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance is required)

Moreover, the AOJ obtained the most recent VA treatment records and afforded the Veteran with the November 2015 VA examination.  As discussed above, that examination was adequate.  The AOJ reviewed all of evidence of record in a December 2015 supplemental statement of the case (SSOC).  Therefore, the Board finds that the AOJ has complied with all of the August 2015 remand directives and will proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss and tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system, which includes sensorineural hearing loss and tinnitus, are considered chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) and Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system where there is evidence of acoustic trauma).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss and tinnitus.  

The Veteran's service treatment records do not document any complaints, treatment, or diagnosis of hearing loss or tinnitus.  Rather, his March 1951 entrance examination and March 1955 separation examination documented his ears and drums, and he had 15/15 whisper tests.  The Veteran also denied having any ear trouble and running ears at the separation examination.  Indeed, in the March 1955 separation examination report, the Veteran certified he had been informed and understood the provisions of "BUMED INSTRUCTION 6120.6," which meant that he had been informed that he had been found to be fit and that, if he felt that he had any serious medical problems, he should so inform the examining physician.  See Real vs. US, 906 F.2d 1557, 1559 (Fed. Cir. 1990).  In certifying that he had been informed of the BUMED INSTRUCTION, the Veteran had an opportunity to report any hearing loss, tinnitus, or other problems with his ears, yet he did not do so.

Moreover, the lay statements do not establish that his hearing loss or tinnitus began in service.  The Veteran testified at the July 2015 hearing that his tinnitus had begun a long time ago, but he could not remember whether it was in service or after his March 1955 separation from service.  He also stated that his hearing loss began in the late 1950s or early 1960s, which would have been after service.  His wife similarly testified that they had been together since 1953, while the Veteran was still in service, and that his hearing was normal when they first met.  Moreover, the Veteran denied having any history of hearing loss or tinnitus at his enrollment into the Bay Pines VA Medical Center in September 2002.  Additionally, at the July 2010 VA examination, he reported having decreased hearing for ten years or more and indicated that he was not sure if it occurred in service.  At that examination, he also reported the onset of bilateral tinnitus to have been 15 years earlier, or roughly 1995, which would have been approximately 40 years after his separation from service.  He similarly told the November 2015 examiner that his tinnitus began five to ten years prior to that examination.  

The first medical documentation of any hearing loss or tinnitus was at the July 2010 VA examination.  

For these reasons, the Board finds that hearing loss and tinnitus did not manifest in service or for one year thereafter.  

Nevertheless, the Board does note that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has argued that he was exposed to acoustic trauma during his period of service and that this was the injury sustained from which his bilateral hearing loss and tinnitus resulted.  The Veteran is considered competent to relate a history of noise exposure during service, and there is no reason to doubt the credibility of his statements regarding military noise exposure. See 38 C.F.R. § 3.159(a)(2).  In addition, the post-service medical records show that the Veteran has been diagnosed with tinnitus and has current bilateral hearing loss by VA standards. See 38 C.F.R. § 3.385.  Thus, the remaining question is whether the Veteran's current bilateral hearing loss and tinnitus are related to his noise exposure in service.

The July 2015 examiner observed the Veteran's reports of noise exposure in service and after service while working for the police department, in the engine room of fireboats for the fire department with ear protection, and occasional recreational hunting without ear protection.  However, the examiner indicated that he could not provide an opinion without resorting to speculation, as the claims file was unavailable at that time.  Thus, the Board finds that the July 2010 VA examination report has limited probative value.

The July 2010 VA examiner later provided an addendum opinion in September 2010.  Specifically, he opined that the Veteran's current bilateral hearing loss and tinnitus were less likely as not caused by or a result of military service.  In so doing, he noted that there were no calibrated audiometrics to rule out hearing loss during the Veteran's military service.  However, given current mild degree of high frequency sensorineural hearing loss bilaterally, it was not likely that hearing loss was sustained during military service 60 years earlier.  Rather, his hearing loss was much more likely to be secondary to his more current occupational noise exposure levels and/or the natural aging process.  The examiner also noted that the Veteran had reported an onset of tinnitus 15 years earlier and explained that it was periodic tinnitus, which is considered non-pathologic tinnitus not secondary to hearing loss.  In addition, the examiner cited to medical literature in support of his opinion, but noted that hearing tests from the Veteran's occupational 1960's would assist in the decision-making process and would likely document normal hearing.  

As noted above, the Veteran did not respond to the AOJ's September 2015 request that he identify and authorize the release of any audiological evaluations done through his employers in the 1960s.  

The Veteran submitted a January 2012 audiological evaluation from Dr. G.P.R., who noted that the Veteran had presented with a history of significant noise exposure in service.  Dr. G.P.R. stated that the results of audiological testing were consistent with the history of noise exposure.  However, no further rationale was provided.  Indeed, he did not address the delayed-onset of the disorders or the Veteran's post-service noise exposure.  

Moreover, according to a February 2012 DRO conference report, clarification was sought from G.P.R. regarding his January 2012 opinion.  However, he would not state that the Veteran's hearing loss was at least as likely as not due to his military noise exposure.  Nor would he provide an opinion regarding the Veteran's tinnitus.  Thus, the Board also finds that Dr. G.P.R.'s January 2012 opinion has limited probative value.  

In addition, the November 2015 VA examiner opined that the Veteran' bilateral hearing loss and tinnitus were not at least as likely as not caused by or a result of an event in service.  In so doing, she noted that there was no pure tone threshold testing available during service.  However, she indicated that the Veteran's current hearing loss can be described as "notch" in hearing, which are less often caused by steady-state noise, such as engine noise as described by the Veteran in service.  Rather, steady-state noise is more likely to cause hearing loss that is the worst at the highest frequencies.  

The November 2015 VA also observed that he had multiple factors that occurred after the military that may have caused his hearing loss.  In particular, she commented that, although the day-to day job demands did not expose the Veteran to high levels of noise, weapons qualification are noteworthy, as hearing protection was not required by OSHA until the 1980s.  In addition, he would have been exposed to some alarms as a firefighter, and he reported some exposure to firearms while hunting after service.  The Veteran also had a significant family history of hearing loss that included his mother, sister, and brother.

The November 2015 VA examiner further cited to medical literature in support of her opinion.  In so doing, she noted that the literature does not support progressive or late onset hearing loss from noise exposure.

In addition, the November 2015 VA examiner noted the Veteran's report that his tinnitus began five to ten years earlier and indicated that the evidence suggested that tinnitus was due to other factors. 

The Board finds that the most probative medical opinion is the one provided by the November 2015 VA examiner.   She reviewed the claims file, including the service treatment records, considered the Veteran's reported medical history and assertions, and provided a detailed rationale for the opinions provided.  The opinion was factually accurate, fully articulated, and included sound reasoning for the examiner's conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board has also considered the Veteran's assertions that his current hearing loss and tinnitus are related to his military service.  However, to the extent that the Veteran is competent to opine on this matter, the Board finds that the specific, reasoned opinion of the November 2015 VA examiner is of greater probative weight than the Veteran's general lay assertions in this regard.  The examiner reviewed the claims file and the Veteran's own reported history, and she has training, knowledge, and expertise on which she relied to form his opinion.  She also considered medical literature and provided a rationale for the conclusion reached.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  Because the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet App. 49, 53-56 (1990).  Therefore, the Board concludes that service connection for bilateral hearing loss and tinnitus is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


